DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the reason for the allowance of claim is the inclusion of the limitation of: calculating a first interconnectivity number by dividing a first micro-meso interconnectivity number to a first meso-macro interconnectivity number, wherein the first micro-meso interconnectivity number is a ratio of an intensity of the first NMR spectrum at a micro-meso diffusional coupling to a peak intensity of the first NMR spectrum in the micro- pore relaxation range or the meso-pore relaxation range, and the first meso-macro interconnectivity number is a ratio of an intensity of the first NMR spectrum at a meso-macro diffusional coupling to a peak intensity of the first NMR spectrum in the meso-pore relaxation range or the macro-pore relaxation range; and calculating a second interconnectivity number by dividing a second micro-meso interconnectivity number to a second meso-macro interconnectivity number, wherein the second micro-meso interconnectivity number is a ratio of an intensity of the second NMR 3Docket No. 528203USPreliminary Amendmentspectrum at a micro-meso diffusional coupling to a peak intensity of the second NMR spectrum in the micro-pore relaxation range or the meso-pore relaxation range, and the second meso-macro interconnectivity number is a ratio of an intensity of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676